     Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 1 of 49



UNITED STATES DISTRICT COURT                                  USDCSDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
--------------------------------------x                       ELECTRONICA;IILY FILF;D
PAUL KOCOUREK, INDIVIDUALLY and as
                                                              DOC#:     .         ,
TRUSTEE OF THE PAUL KOCOUREK TRUST,
and ON BEHALF OF ALL OTHERS SIMILARLY                         DATE FIJ,ED:     h/ /
                                                                              ,A I /'1


SITUATED,

                       Plaintiffs,                            09-cv-10163 (LAK)(FM)
                                                              and consolidated cases:
                -against-                                     09-cv- l 0203 (LAK)(FM)
                                                              09-cv-10204 (LAK)(FM)
RALPH W. SHRADER, C.G. APPLEBY,                               10-cv-05255 (LAK)(FM)
SAMUEL R. STRICKLAND, DANIEL LEWIS,
BOOZ ALLEN HAMILTON INC.,

                       Defendants.

--------------------------------------x


                            MEMORANDUM OPINION

                       Appearances:

                               Y onaton Aranoff
                               Jonathan Harris
                               Joseph T. Gallagher
                               HARRlS, ST. LAURENT & CHAUDHRY LLP

                               Mark Kelly, Esq.

                               Attorneys for Plaintiff Individually and as Trustee,
                               and as Class Representative

                               J. Christian Word
                               Sarah A. Tomkowiak
                               Jamie L. Wine
                               LATHAM & WATKINS LLP

                               Attorneys for Defendants
             Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 2 of 49



                                                                                                    2

LEWIS A. KAPLAN, District Judge.

                  This dispute relates to the sale of the government division of Booz Allen Hamilton

(“BAH”) to the Carlyle Group (“Carlyle”) in 2008 (the “Transaction”). The Transaction sparked a

myriad of claims litigated in a variety of fora over the past decade. What remains of this action are

the securities fraud claims of Paul Kocourek, acting individually, as trustee of the Paul Kocourek

Trust, and on behalf of a purported class of individuals who sold or exchanged BAH securities in

connection with the Transaction.        Kocourek alleges that BAH and its officers fraudulently

misrepresented and omitted material information to secure the votes of BAH partners needed to

approve the Transaction. This matter is before the Court on defendants’ motion to dismiss the

Amended Consolidated Class Action Complaint (the “ACC”) pursuant to Federal Rules of Civil

Procedure 9(b) and 12(b)(6), and the Private Securities Litigation Reform Act (“PSLRA”). For the

reasons set forth below, defendants’ motion is granted.



                                              Background

I.       Relevant Procedural History

                  We discuss only the history of this action that is helpful for resolving the present

motion. Additional information is contained in the Court’s opinions in Boudinot v. Shrader, No. 09-

10163 (LAK), 2013 WL 1481226 (S.D.N.Y. Apr. 10, 2013), and id., 2012 WL 489215 (Feb. 15,

2012).

                  Kocourek first filed suit in this Court in December 2009.1 The Court consolidated


         1

                  DI 1.
           Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 3 of 49



                                                                                                         3

his case with two others brought by former BAH officers asserting similar claims.2 In September

2010, Kocourek, along with co-plaintiffs Reginald Boudinot and Paul Pasternack, filed a

consolidated complaint alleging securities fraud,3 RICO, ERISA and various common law claims

against BAH, its former chief executive officer, Ralph Shrader, and a number of former BAH

officers.4 In addition, the consolidated complaint asserted RICO and state law aiding and abetting

claims against Carlyle and several Carlyle-related entities, as well as claims against Credit Suisse

Securities (USA) LLC (“Credit Suisse”).5

                The Court dismissed the claims against Credit Suisse in May 20116 and granted in part

defendants’ motion to dismiss in February 2012.7 The only claims that survived were those brought

by Kocourek based on certain alleged violations of ERISA.8                Plaintiffs filed a motion for




                Before filing this action, Kocourek sued BAH also in New York state court, asserting claims
                for breach of contract, unjust enrichment, fraud, and equitable fraud. Boudinot, 2013 WL
                1481226, at *2.
       2

                DI 13.
       3

                The securities fraud claims in the 2010 complaint were brought only by Boudinot and
                Pasternack and were based on legal theories different than Kocourek’s present securities
                fraud claims. DI 14 at ¶¶ 419-23.
       4

                DI 14, Consolidated Complaint (“CC”).
       5

                Id.
       6

                DI 37.
       7

                Boudinot, 2012 WL 489215.
       8

                Id.
           Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 4 of 49



                                                                                                     4

reconsideration,9 and the Court upheld its dismissal of plaintiffs’ claims in all relevant respects.10

                Plaintiffs moved for leave to file an amended complaint which included, inter alia,

Kocourek’s new securities fraud claims purportedly asserted on behalf of a class of BAH

shareholders.11 Following briefing and oral argument, the Court denied plaintiffs’ motion for leave

to amend in September 2012.12 It did so with respect to the newly-proposed securities fraud claims

on several grounds including waiver, undue delay and futility.13 With regard to futility, the Court

noted that Kocourek had not “come remotely close to pleading fraud with the particularity required

by Rule 9(b) and the Private Securities Litigation Reform Act.”14

                Kocourek’s remaining ERISA claims were decided against him pursuant to a motion

for summary judgment in April 2013.15 Defendants’ remaining counterclaims were voluntarily

dismissed thereafter in December 2015.16

                Plaintiffs appealed the judgment of the Court with respect to several claims, including


       9

                DI 41.
       10

                DI 51.
       11

                DI 55.
       12

                DI 67.
       13

                DI 78, Mot. Tr. 39-40.
       14

                Id. at 40:2-5.
       15

                Boudinot, 2013 WL 1481226.
       16

                DI 81.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 5 of 49



                                                                                                 5

the RICO and ERISA-based claims and the Court’s denial of Kocourek’s motion to re-plead

securities fraud. The Second Circuit affirmed the Court’s dismissal of plaintiffs’ claims in all

respects, save that it vacated the judgment to the extent it had denied Kocourek leave to amend the

CC to add securities fraud causes of action.17

               Kocourek filed the ACC in April 2018.18 It alleges that the defendants violated

Section 10(b) of the Exchange Act and Rule 10b-5 thereunder by knowingly misrepresenting and

omitting material facts in an Information Circular (“IC”) distributed to BAH partners, which

allegedly were relied upon by plaintiff and the putative class members in connection with the sale

of their BAH equity securities. The ACC alleges also control person liability under Section 20(a)

of the Exchange Act and violations of Section 14(e) of the Exchange Act. Defendants move to

dismiss on the grounds that plaintiff has failed to plead adequately any material misstatement or

omission, scienter, or damages. Defendants move also to dismiss the class-action claims as time-

barred and to strike portions of the ACC.19



II.    The Parties

               Kocourek retired as a partner of BAH in April 2007,20 but he remained a holder of




       17

               Pasternack v. Shrader, 863 F.3d 162, 174-75 (2d Cir. 2017).
       18

               DI 104.
       19

               DI 116.
       20

               CC at ¶ 1.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 6 of 49



                                                                                                    6

BAH stock during the class period.21 The proposed class consists of “all individuals who sold or

exchanged BAH securities in connection with the Transaction during the period available for such

exchange and/or sale,” excluding the individual defendants and the “Rollover Stockholders,” as

defined in the IC.22 Kocourek alleges that “[s]ome 280 persons held BAH equity rights, and, on

information and belief, in excess of 200 of those are Class members.”23

               BAH was a privately-owned consulting firm prior to the Transaction, and during the

class period. Ralph W. Shrader was its chief executive officer and board chairman. Samuel R.

Strickland was its chief administrative officer, C.G. Appleby was its general counsel and secretary,

and Daniel Lewis was the head of the commercial division.24



III.   Factual Allegations

               Unless stated otherwise, the facts described below are those as alleged in the ACC

and the documents incorporated by reference therein. The Court accepts them as true for purposes


       21

               ACC at ¶ 10.
       22

               Id. at ¶ 20.

               A“Rolling Stockholder” is defined as a “Person set forth on Schedule 1.1(b) under the
               heading Rolling Stockholder” and is understood to include active government partners of
               BAH.
       23

               Id. at ¶ 21.
       24

               Id. at ¶¶ 11-15.

               Douglas Swenson, BAH’s former chief financial officer, was named also as a defendant in
               the ACC. The parties have since voluntarily dismissed him from the case pursuant to
               Federal Rule of Civil Procedure 41(a)(1)(A)(ii). DI 113.
         Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 7 of 49



                                                                                                   7

of this motion.25



        a.      BAH Before the Transaction

                Prior to the Transaction, BAH consisted of two primary divisions. The government

division provided technical services to the United States defense department and intelligence

community.26 The commercial division supplied consulting services to non-governmental entities.27

BAH was privately-owned by its partner-shareholders pursuant to stock ownership plans.28

                As explained in a previous opinion of the Court, one of those plans, the stock rights

plan (“SRP”), governed the issuance of BAH stock options to officers and the subsequent repurchase

of BAH shares in connection with their retirements.29 Under its terms, the BAH board awarded stock

options periodically, and officers were allowed to exercise 10 percent of these options each year.

Within 60 days prior to or following the date of retirement, officers were entitled to exercise all

previously unexercised options, and BAH had the right to purchase their shares at book value starting

two years after they retired.30



        25

                Rombach v. Chang, 355 F.3d 164, 169 (2d Cir. 2004).
        26

                ACC at ¶ 26.
        27

                Id.
        28

                CC at ¶¶ 1, 126, 140; Boudinot, 2012 WL 489215, at *1.
        29

                Id.
        30

                Id.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 8 of 49



                                                                                                     8

               Shrader became chief executive officer of BAH in1999 and served for an initial six-

year term.31 When the end of his first term was nearing completion, Shrader met with senior partners

and sought their approval for a second six-year term.32 The board permitted Shrader to remain as

chief executive officer for an additional four years, subject to mandates that he combine the

government and commercial divisions into a cohesive operating unit and that he prepare a successor

to replace him at the end of his term in 2009.33



       b.      Exploring Potential Transactions

               BAH retained Credit Suisse in January 2006 to explore strategic alternatives for the

company, including the potential sale of all or portions of the business.34 In July 2006, Credit Suisse

presented on a number of scenarios, including the possibility of an initial public offering (“IPO”).35

Shrader allegedly rejected the IPO option at that time because pursuing an IPO in the absence of a

concomitant sale of the commercial division would result in his termination as chief executive

officer.36 Shrader allegedly believed also that the partners would not approve a plan to take the



       31

               ACC at ¶ 27.
       32

               Id. at ¶ 28.
       33

               Id. at ¶ 29.
       34

               Id. at ¶ 36.
       35

               Id. at ¶ 37.
       36

               Id.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 9 of 49



                                                                                                    9

company public due to their commitment to remaining “forever private.”37

               Another potential strategic alternative involved the possible sale of BAH to a

competitor in the government contracting industry.38 Kocourek alleges that the economies of scale

afforded by selling the government division to a strategic competitor would have yielded a higher

purchase price than a sale to a private equity buyer, such as Carlyle.39 However, Shrader allegedly

believed that he would not be able to continue serving as chief executive officer in the future if BAH

or the government division were acquired by a competitor.40 For this reason, alleges Kocourek,

Shrader and the individual defendants influenced the sale of the government division toward a

financial buyer and against a strategic competitor in exchange for guaranteeing their continued

positions and increased financial rewards.41



       c.      The Auction

               At the direction of Shrader and BAH management, Credit Suisse solicited bids for the

sale of the government division.42 Despite receiving expressions of interest from strategic buyers in



       37

               Id.
       38

               Id. at ¶ 38.
       39

               Id.
       40

               Id. at ¶ 39.
       41

               Id.
       42

               Id. at ¶ 44.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 10 of 49



                                                                                                       10

the process, Kocourek alleges that Shrader made it known to these potential bidders that their

continued interest would be futile because he would steer the sale toward a financial buyer.43 No

strategic buyers submitted formal bids.44

                Several financial buyers submitted bids in the auction, and Carlyle emerged as the

victor after increasing its bid to $2.54 billion.45 Kocourek alleges that the Carlyle bid represented

a gross undervaluation of the government business and that awarding the government division to

Carlyle at that discounted price was caused by Shrader’s manipulation of the auction process.46



        d.      The Credit Suisse Presentation

                 In October 2007, Credit Suisse made a presentation to its credit committee urging

that Credit Suisse itself loan money to Carlyle in order to finance the purchase of the government

division.47 The presentation materials allegedly estimated the purchase price to be approximately

$3.25 billion, based on an analysis of comparable transactions.48 Shrader and others allegedly kept

the Credit Suisse analysis a secret until it was disclosed in discovery subject to a confidentiality order



        43

                Id. at ¶ 45.
        44

                Id. at ¶ 44.
        45

                Id.; IC at 27.
        46

                ACC at ¶ 44.
        47

                Id. at ¶ 41.
        48

                Id. at ¶¶ 41-42.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 11 of 49



                                                                                                              11

in a separate case.49



        e.      The Information Circular

                In May 2008, BAH entered into an agreement of merger and sale with Carlyle,

conditioned on, inter alia, approval of the holders of at least 75% of the shares of BAH’s Class A

Common Stock and Class B Common Stock outstanding.50 The structure of the Transaction and the

auction process were described in the IC sent to partner-shareholders on May 22, 2018. A cover

letter, written by Shrader, accompanied the IC and sought approval of the Transaction.51 Kocourek’s

securities fraud claims involve allegations of material misstatements and omissions contained within

the IC.52 The defendants allegedly included these misstatements and omissions to secure the votes

needed to approve the Transaction.53

                The IC described the background of the transaction and the expressions of interest


        49

                Id. at ¶ 43.

                Defendants move to strike paragraphs 41-43 of the ACC pursuant to Rule 12(f) on the
                grounds that Kocourek’s counsel admitted that he received the presentation from plaintiffs’
                counsel in the Nemec litigation and that it now is being used for purposes other than that
                litigation, in violation of the Court’s confidentiality order. Brief at 32. Plaintiff argues that
                using the Credit Suisse presentation in this manner does not violate the Court’s
                confidentiality order because the presentation was entered as an exhibit at the Nemec trial,
                and therefore is part of the public record. Opp. Br. at 33.
        50

                ACC at ¶ 49; IC at 17.
        51

                Id. at ¶ 51.
        52

                Id. at ¶ 53.
        53

                Id. at ¶ 52.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 12 of 49



                                                                                                     12

received from potential buyers. It explained that “[a]t the request of BAH, Credit Suisse explored

transactions involving three groups of potential parties: (i) strategic investors such as companies in

the defense industry; (ii) consulting investors such as professional services firms; and (iii) financial

investors such as private equity firms.”54 Such efforts included, inter alia, Credit Suisse approaching

twelve potential strategic buyers and six financial buyers.55 Carlyle was the first financial investor

to express interest in acquiring the government business. Following Carlyle’s indication of interest,

several other financial investors expressed interest and executed non-disclosure agreements.56

Separate from the Carlyle offer, BAH received two written indicative offers that were insufficient

to allow the potential buyers to proceed because the offers were below the price of $2 billion, and

two indicative offers sufficient to permit the potential buyers access to additional due diligence.57

The IC then described the details surrounding the evaluation of the competitive bids that had been

received, the negotiations with all competitive bidders throughout the process, and the rationale for

selecting the Carlyle bid.58

                The IC annexed two fairness opinions that BAH management had obtained in




        54

                IC at 25.
        55

                Id. at 25-26.
        56

                Id. at 26.
        57

                Id.
        58

                Id. at 26-27.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 13 of 49



                                                                                                13

connection with the Transaction: one from Houlihan Lokey and one from Credit Suisse.59 Houlihan

Lokey rendered a fairness opinion specifically with respect to the interests of the group of BAH

shareholders that constitute the proposed class.60 The financial advisors based their opinions upon

multi-year revenue projections assuming a constant net revenue growth rate of 11 percent for fiscal

years 2010-2014 and an approximate 11 percent revenue growth rate for the fiscal year 2009 revenue

projection over the fiscal year 2008 result.61



       f.      The Structure of the Transaction

               The Transaction was complicated. We elucidate only the aspects that weigh on the

present motion.

               As described in the IC, the Transaction contemplated a separation of BAH’s

government and commercial divisions whereby, at the close of the Transaction, (1) the government

business would be substantially owned by an affiliate of Carlyle and the BAH partners in the

government business, and (2) the commercial business would be owned by partners primarily

engaged in the commercial business.62 The government business would continue to operate, post-

Transaction, under the name BAH, which would become an independent subsidiary of “Buyer




       59

               ACC at ¶64.
       60

               IC at 27.
       61

               ACC at ¶65.
       62

               IC at 19; DI 117-2 at ECF 2.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 14 of 49



                                                                                                   14

Parent,” a vehicle established by Carlyle to effectuate the Transaction.63 The commercial division

would be spun-off as an independent entity operating under the name “Booz & Company,” which

ultimately would be controlled by the commercial division partners.64

               With limited exception, active government partners were required to exchange at least

40 percent of their pre-Transaction shares for stock and options in Buyer Parent.65 Additionally,

there was a process whereby commercial partners could exchange up to 85 percent of their Company

Class A Common Stock for stock in Buyer Parent, subject to a cap of 125,000 shares of Company

Class A Common Stock in the aggregate.66 However, the Buyer Parent shares held by government

partners would have voting rights, while those held by commercial partners would not.67

Reciprocally, there was a process whereby government partners could retain non-voting stock in

Booz & Company after the Transaction.68          As described in the IC, “[t]he structure of the

Transactions, including the restriction of voting rights to active partners of the relevant company,

ensures that active partners continue to be invested in the success of their respective businesses.”69



       63

               IC at 19.
       64

               Id.
       65

               Id.
       66

               Id. at 20.
       67

               Id.
       68

               Id.
       69

               Id.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 15 of 49



                                                                                                   15



       g.      Approval of the Transaction

               In July 2018, the partner-shareholders voted in favor of the Transaction. Prior to the

approval of the Transaction, Kocourek transferred his 27,300 shares of BAH common stock to a trust

established in his name.70 Upon approval of the Transaction, the trust exchanged Kocourek’s shares

for cash consideration in the amount of $763 per share, for a total of nearly $21 million.71 Kocourek

received also a dividend of 27,300 shares of Booz & Company, Inc., with a purported value of $32

per share.72 Kocourek alleges that, as a result of the Transaction, he exchanged his BAH common

shares at a significant discount from their actual value.73



       h.      Following the Transaction

               Shrader continued serving as chief executive officer of BAH after the Transaction.74

His annual compensation allegedly increased to $4.25 million per year from $2 million.75 He was

provided with additional shares on top of those he had rolled-over, and received other valuable perks,



       70

               ACC at ¶10.
       71

               Id.
       72

               Id.
       73

               Id.
       74

               Id. at ¶105.
       75

               Id.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 16 of 49



                                                                                                       16

such as compensation for flights on private jets and the ability to work remotely from Florida.76

Kocourek alleges that Shrader collectively was enriched by $178.6 million over six years as a result

of the Carlyle sale.77

                In November 2010, Kocourek alleges, Carlyle took the government division public

at a valuation of nearly double what it had paid in 2008.78 In June 2010, Carlyle filed an S-1

Registration Statement with the SEC (“the Registration Statement”) in connection with the IPO,

which revealed information about the total price that Carlyle paid in the Transaction, the increase in

valuation of BAH from the time of the Carlyle Transaction to the IPO, as well as post-Transaction

remuneration to Shrader.79



                                              Discussion

I.      Motion to Dismiss Standard

                To survive a motion to dismiss, a complaint must allege sufficient factual matter “to

state a claim to relief that is plausible on its face.”80 The Court reviews a motion to dismiss

“accepting all factual allegations in the complaint as true and drawing all reasonable inferences in




        76

                Id. at ¶¶105-6.
        77

                Id. at ¶107.
        78

                Id.
        79

                Id. at ¶¶108-15.
        80

                Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citations omitted).
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 17 of 49



                                                                                                    17

the plaintiffs’ favor.”81 The Court is not obliged to accept as true legal conclusions.82 Additionally,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

[will] not suffice” to defeat a motion to dismiss.83 In a securities case, the Court may consider also

“any written instrument attached to the complaint, statements or documents incorporated into the

complaint by reference, legally required public disclosure documents filed with the SEC, and

documents possessed by or known to the plaintiff and upon which it relied in bringing the suit.”84

               A complaint that pleads securities fraud must satisfy the heightened pleading

requirements of Rule 9(b) and the PSLRA.85 Rule 9(b) requires a plaintiff to plead “with particularity

the circumstances constituting fraud.”86 To satisfy the rule, the complaint must: “(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and

when the statements were made, and (4) explain why the statements were fraudulent.”87 The PSLRA

requires the complaint to “specify each statement alleged to have been misleading, the reason or

reasons why the statement is misleading, and, if an allegation regarding the statement or omission



       81

               Rombach, 355 F.3d at 169.
       82

               Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).
       83

               Id. (quoting Iqbal, 556 U.S. at 678).
       84

               ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).
       85

               Id. at 99.
       86

               FED. R. CIV. P. 9(b).
       87

               ATSI, 493 F.3d at 99.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 18 of 49



                                                                                                    18

is made on information and belief, the complaint shall state with particularity all facts on which that

belief is formed.”88 The plaintiff may do so by identifying documentary evidence that supports the

belief or by providing a “sufficient general description of the personal sources” of the belief.89

Conclusory or unsupported allegations are insufficient.90



II.    Section 10(b) and Rule 10b-5 Claims

               Section 10(b) of the Exchange Act makes it unlawful to “use or employ, in connection

with the purchase or sale of any security . . . any manipulative or deceptive device or contrivance in

contravention of such rules and regulations as the Commission may prescribe.”91 Rule 10b-5

implements that statute. To state a claim under Section 10(b) and Rule 10b-5, a plaintiff must allege:

“(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a connection between

the misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

misrepresentation or omission; (5) economic loss; and (6) loss causation.”92




       88

               15 U.S.C. § 78u–4(b)(1).
       89

               Novak v. Kasaks, 216 F.3d 300, 314 (2d Cir. 2000).
       90

               ATSI, 493 F.3d at 99.
       91

               15 U.S.C. § 78j(b).
       92

               Halliburton Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398, 2407 (2014) (internal
               quotations and citations omitted).
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 19 of 49



                                                                                                         19

        a.      Material Misrepresentations and/or Omissions

                “A plaintiff who brings a securities fraud claim under Section 10(b) and Rule 10b-5

must clear a number of hurdles.”93 The first requires a plaintiff adequately to allege that defendants

made a “material misrepresentation or omission.”94 In order sufficiently to do so, a plaintiff must

plead facts that, if true, would be sufficient to show that the defendant either (1) made “an untrue

statement of a material fact,” or (2) “omit[ted] to state a material fact necessary in order to make the

statements made, in the light of the circumstances under which they were made, not misleading.”95

A fact is considered material if “there is a substantial likelihood that a reasonable person would

consider it important in deciding whether to buy or sell shares [of stock].”96

                A complaint alleging that a defendant made an untrue statement of a material fact

must plead facts that, if true, are sufficient to show that the statement alleged was “false at the time

it was made.”97 To that end, Section 10(b) plaintiffs “must do more than simply assert that a




        93

                City of Westland Police and Fire Ret. Sys. v. MetLife, Inc., 129 F. Supp. 3d 48, 65-66
                (S.D.N.Y. 2015)
        94

                Halliburton Co., 134 S. Ct. at 2407.
        95

                17 C.F.R. § 240.10b-5(b).
        96

                Operating Local 649 Annuity Trust Fund v. Smith Barney Fund Mgmt. LLC, 595 F.3d 86,
                92-93 (2d Cir. 2010) (quoting Azrielli v. Cohen Law Offices, 21 F.3d 512, 518 (2d Cir.
                1994)) (internal quotation marks omitted).
        97

                City of Westland, 129 F. Supp. 3d at 67 (emphasis in original) (internal quotation marks and
                citation omitted).
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 20 of 49



                                                                                                       20

statement is false¯they must demonstrate with specificity why that is so.”98 A complaint alleging

an omission of material fact “must plead facts that, if true, would be sufficient to show that the

defendant had a duty to disclose the omitted information and failed to do so.”99 “Such a duty may

arise expressly, pursuant to a statute or regulation, or implicitly ‘as a result of the ongoing duty to

avoid rendering existing statements misleading by failing to disclose material facts.’”100



III.   The Allegedly Material Misstatements and Omissions

               Kocourek alleges that the IC contained numerous material misstatements and

omissions. Specifically, he claims that it:

               (a) Mischaracterized the process and reasons for pursuing a leveraged buyout
               transaction by falsely representing that BAH’s efforts to pursue strategic buyers had
               failed when, in fact, on information and belief, BAH engaged in no good faith efforts
               to pursue a sale to any strategic buyers;

               (b) Relied on flawed fairness opinions that were based on incorrect data that BAH
               management knowingly provided to BAH’s financial advisors;

               (c) Knowingly and materially understated the value of the Transaction to Carlyle by
               a material sum; and

               (d) Knowingly concealed management’s conflicts of interests, making it seem like
               they had been acting to secure a deal that was best for all shareholders when they in




       98

               Id. (quoting In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 571 (S.D.N.Y. 2014) (internal
               quotation marks omitted) (quoting Rombach, 355 F.3d at 174)).
       99

               Id.
       100

               Id. (quoting In re Lululemon Sec. Litig., 14 F. Supp. 3d at 572).
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 21 of 49



                                                                                                          21

               fact were prioritizing their own bottom line through self-dealing.101

We address each of these allegations in turn.



       a.      Alleged Mischaracterization of Efforts to Pursue Strategic Buyers

               The IC contained, inter alia, information describing the background of the

Transaction and the auction process. It stated that

               “[i]n mid-2006, the Board of Directors tasked its Chairman, Dr. Ralph Shrader, to
               explore strategic options that would maximize the business prospects of all parts of
               BAH while enhancing stockholder value. This again reflected the view of many
               stakeholders, including Entry-Level Partners, that the current stock program did not
               provide sufficient opportunities for wealth creation and that the book value of BAH
               stock was falling further and further behind the value that could be obtained in a
               sale.”102

The IC explained further that Credit Suisse was asked to assist BAH in exploring potential

transactions with other parties, including: “(i) strategic investors such as companies in the defense



       101

               ACC at ¶ 142.

               The ACC alleges also that the IC “[f]ailed to disclose relevant transaction metrics that would
               have informed the Class members that the Information Circular was materially misleading.”
               Id. Specifically, Kocourek claimed that although the Credit Suisse fairness opinion
               provided the identity of comparable transactions that Credit Suisse had examined, BAH
               shareholders would have lacked information about the net revenues of those comparable
               companies sufficient to perform an “apples to apples” comparison. Id. at ¶ 84. Defendants
               argue that there was no obligation to provide this publicly-available information. Brief at
               15. Plaintiff has failed to respond in his reply, and therefore, this argument is abandoned.

               Kocourek initially pleaded also that the $95 million price of the commercial division
               contemplated by the Transaction was understated and that “[b]ased upon appropriate
               comparables” it “should have been assigned a value hundreds of millions of dollars higher.”
               ACC at ¶¶ 93-94. Kocourek provides no support for this claim, nor is this point addressed
               in any of the briefing.
       102

               IC at 25.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 22 of 49



                                                                                                      22

industry; (ii) consulting investors such as professional services firms; and (iii) financial investors

such as private equity firms.”103 Regarding the outreach to and interest of strategic buyers, the IC

stated that

                 “[a]t BAH’s request, Credit Suisse approached twelve (12) potential strategic buyers
                chosen because of their broad role in BAH’s business, their strategic aspirations, and
                their ability to finance such a transaction . . . [a]s a result of this process, four (4)
                additional strategic buyers indicated an interest in the Government Business in April
                and May of 2007. Each of these companies executed non-disclosure agreements in
                April and May, and management made presentations to three (3) of the bidders in
                May and June of 2007. However, during the course of the process, it became
                apparent that the level of interest from strategic buyers was beginning to wane.
                Based on discussions and feedback from strategic buyers, it appeared that the waning
                interest on the part of the strategic buyers reflected the growing appreciation of the
                difficulties associated with integrating BAH’s operations with a strategic buyer, and
                in particular, the increasing complexity of ‘organizational conflict [sic] of interest’
                under applicable governmental regulations between BAH and strategic buyers.”104

                Kocourek alleges that the description of the auction process was materially misleading

because “the process had not been fully open, but was instead steered toward financial buyers.”105

He alleges also that the IC’s statement that a transaction with a financial buyer “could” maximize the

purchase price was false and misleading because “the only way to maximize the purchase price was

a sale to a strategic buyer or by way of an IPO.”106

                Kocourek pleads, on information and belief, that contrary to the description of good-

faith efforts to solicit interest from other buyers described in the IC,


        103

                Id.
        104

                Id. at 25-26.
        105

                ACC at ¶ 55.
        106

                Id. at ¶ 62.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 23 of 49



                                                                                                        23

                “there was no bona fide or good faith solicitation of strategic buyers or professional
                service firms; rather, Shrader and the Individual Defendants directed Credit Suisse
                toward financial buyers, and only financial buyers ultimately participated in the
                auction process. Indeed, there were no genuine conflicts of interest or other
                difficulties precluding a transaction with key strategic buyers and the IC’s statements
                to the contrary were untrue.”107

Kocourek attempts to support this belief by pointing to the following facts:

                First, he claims that “[s]uch transactions [with strategic competitors] are

commonplace between companies engaged in the defense and national security industries.”108

                Next, he alleges that Douglas Swenson, BAH’s former chief financial officer, gave

deposition testimony in 2013 that was inconsistent with the statements in the IC regarding conflicts

of interest causing the interest of strategic buyers to wane. He there recounted discussions he had

with one potential strategic buyer. He stated that SAIC “seemed very interested” in BAH’s

government division but ultimately declined to bid on it. Kocourek alleges that “Swenson made no

mention of any supposed organizational conflicts of interest that might explain why SAIC failed to

bid; he instead referred vaguely to SAIC concerns over differences in partner compensation.”109

                Lastly, Kocourek alleges that “Shrader admitted in testimony before this Court that

he took steps to conceal the details of Credit Suisse’s engagement and their initial discussions”110 and

        107

                Id. at ¶ 58.
        108

                Id.
        109

                Id. at ¶ 60.
        110

                Opp. Br. at 10.

                Shrader’s testimony took place over two days in the trial of Nemec v. Shrader, No. 09-07466
                (LAK) in April 2015. Following Shrader’s testimony on April 16, 2015, the parties advised
                the Court that all claims had been settled. The Court thereafter ordered the action
       Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 24 of 49



                                                                                                   24

that “Shrader unapolagetically admitted that the IC contained material misstatements concerning the

timing of Credit Suisse’s engagement and [the] BAH Board’s awareness thereof.”111

               Specifically,

               “Shrader [allegedly] conceded that Credit Suisse had been engaged in January 2006,
               not the middle of 2006 as the IC had misrepresented. Shrader [allegedly] further
               acknowledged that the statement that ‘the Board’ was involved in Credit Suisse’s
               $500,000 retention was materially misleading, as he was the sole member of the
               Board who was aware of the retention (although he informed the Individual
               Defendants, who were not Board members), and that he had taken steps to suppress
               the retention from his fellow BAH partners.”112

               According to Kocourek, this “deception,” to which Shrader is said “unapologetically”

to have admitted, was “his way of getting rid of obstacles standing in the way of his preferred

outcome.”113

               There’s a lot to unpack with regard to Kocourek’s claims over the import of Shrader’s

testimony. A good place to start is by looking to what Shrader actually said.

               First, regarding the timing of the Credit Suisse engagement, Shrader testified that the

initial engagement of Credit Suisse occurred in January 2016.114 Shrader’s testimony involved

questioning over the scope of the initial engagement, and whether is was limited to exploring the

difference in the book value versus the market value of BAH shares, or whether it included also



               discontinued. No. 09-cv-07466 DI 195.
       111

               ACC at ¶ 95.
       112

               Id. at ¶ 97 (emphasis in original).
       113

               Id. at ¶¶ 95, 98.
       114

               09-cv-07466 DI 202, Tr. at 397-98.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 25 of 49



                                                                                                       25

exploring strategic alternatives in early 2006.115 Shrader testified that BAH began an evaluation of

strategic alternatives in early 2006 relating to potential alternatives for the company and engaged

Credit Suisse to assist.116

                Regarding the awareness of other BAH partners of the Credit Suisse engagement,

Shrader testified that Strickland, Abbleby and Swenson were the only other partners aware of the

initial engagement in early 2016.117 Shrader testified further that the board of directors and the

finance committee initially were not aware of the Credit Suisse engagement, but that the engagement

originated in response to the request of a member of the board to assess the difference in book value

versus the market value of BAH shares.118

                Regarding Shrader’s motive for not making the initial Credit Suisse engagement

widely-known, Shrader testified that: (i) “as part of my discretion as the chairman and CEO of the

firm, this was the kind of an effort that did not at this point merit disclosure to the partners,” (ii) he

believed “it was best held confidential,” and (iii) he “felt it would help to preserve the organization,

not bring harm to the organization.”119 He testified also that initially he did not tell partners about

hiring Credit Suisse because he was concerned that partners would draw inferences from hiring an

investment bank and did not want to distract them from pursuing the existing “One Firm Evolution”

        115

                See, e.g., id. at 431:5-15.
        116

                Id. at 443; 463:3-10.
        117

                Id. at 397-98.
        118

                Id. at 444:5-445:5; 457:18-458:19.
        119

                Id. at 399:10-23.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 26 of 49



                                                                                                          26

initiative, which he believed at the time to be the “answer for the future of the firm.”120

               The facts upon which Kocourek relies are insufficient to “support a reasonable belief

as to the misleading nature”121 of the description of the auction process and interest of strategic

competitors contained in the IC.

               The assertion that similar transactions with strategic competitors are “commonplace”

in the industry adds nothing to the analysis. The IC disclosed, inter alia, that Credit Suisse engaged

twelve potential strategic buyers and that none of these companies ultimately submitted bids. The

assertion that similar transactions are commonplace, which the Court accepts as true for purposes

of the motion, does not give rise to a reasonable belief that this description was false.

               Reliance on Swenson’s deposition testimony is unavailing because it does not

contradict or render misleading any information contained in the IC.122 Swenson testified to his

recollection of interactions with one of several potentially-interested companies and stated that this

particular company expressed concerns over differences in partner compensation. The IC, on the

other hand, included a brief description about the waning interest of strategic buyers in general, and

that “based on discussion and feedback from strategic buyers, it appeared that the waning interest

. . . reflected the growing appreciation of the difficulties associated with integrating BAH’s

operations with a strategic buyer, and in particular, the increasing complexity of ‘organizational

       120

               Id. at 461:15-18; 459:4-14.
       121

               Antigenics Inc. v. U.S. Bancorp Piper Jaffray, Inc., 2004 WL 51224, at *4 (S.D.N.Y. 2004)
               (citation omitted).
       122

               “[A] Section 10(b) plaintiff who challenges a statement must allege adequately that the
               statement is untrue.” City of Westland, 129 F. Supp. 3d at 67 (emphasis in original) (internal
               quotation marks and citation omitted).
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 27 of 49



                                                                                                         27

conflict [sic] of interest’ under applicable governmental regulations between BAH and strategic

buyers.”123 Swenson’s testimony, which was given more than five years after the events in question,

concerned his recollection of interactions with SAIC in particular. The IC did not purport to

communicate the precise motivations of SAIC or any other specific strategic competitor involved in

the outreach and auction process.

                Finally, Shrader’s testimony in the Nemec case does not support a reasonable belief

that he and others manipulated the sale of the government division away from strategic buyers and

toward financial buyers.     Shrader’s testimony indicates that Credit Suisse was engaged earlier in

2016 than initially disclosed in the IC and that the initial retention of Credit Suisse was not directed

by the full board or widely known amongst BAH partners. The Court, however, sees no connection

between these facts and the allegation that Shrader manipulated the auction process against strategic

buyers. Kocourek claims that Shrader admitted to concealing the Credit Suisse retention in order to

achieve his preferred outcome, but his actual testimony shows nothing of the sort. Rather, his

testimony reveals that he believed that retaining Credit Suisse was well within his discretion as chief

executive officer and chairman of the board at the time of the initial engagement and that doing so

in a confidential capacity was in the best interest of the company.124

        123

                IC at 26 (emphasis added).
        124

                Kocourek pleads also that Shrader’s testimony “demonstrates that the IC contained material
                misstatements about the timing of Credit Suisse’s engagement and BAH’s Board’s
                awareness thereof.” ACC at ¶ 95. This appears to be a separate and distinct argument from
                whether Shrader’s testimony supports Kocourek’s belief that the description of the outreach
                to strategic buyers contained in the IC was false. Considered as a separate argument, it too
                fails to allege adequately a material misstatement or omission.

                The precise timing and purpose of Credit Suisse’s engagement in 2006 was directly relevant
                in the Nemec litigation. The plaintiffs in that case retired in March 2006 and claimed that
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 28 of 49



                                                                                                           28

               The IC described Credit Suisse’s outreach to twelve potential strategic buyers, the fact

that non-disclosure agreements were signed with four of these companies, that presentations were

given to three of these companies, and that their interest waned and none submitted bids.125 The facts

alleged do not support a reasonable belief that, in contrast to this description of BAH’s consideration

of strategic buyers, Shrader actually sabotaged the auction process against them.



       b.      Allegations that the Fairness Opinions in the IC Were Based on False Data

               BAH management obtained fairness opinions from Credit Suisse and Houlihan Lokey




               they would not have done so if they had known of the Credit Suisse engagement and
               exploration of strategic alternatives at that time. See, e.g., 09-cv-07466 DI 202, Tr. 445:23-
               446:12 (“You do know there’s a big difference, for purposes of Joe Nemec and Gerd
               Wittkemper, whether what happened happened in early 2006 or mid 2006 . . . [y]ou know
               it’s a matter of some significance what happened in early 2006 as opposed to after their
               retirement on March 31?”) The claims in this case, however, relate to a Transaction that was
               approved by shareholder vote more than two years after Credit Suisse’s initial engagement.
               Kocourek does not allege that a “reasonable [BAH shareholder] would have considered [the
               timing of Credit Suisse’s initial engagement to be] significant” when voting on the
               Transaction. City of Westland, 129 F. Supp. 3d at 66 (internal quotation mark and citation
               omitted).

               The same is true with regard to the board’s initial awareness of the retention of Credit
               Suisse. As discussed, supra, Shrader testified that the full board was not aware of the initial
               retention of Credit Suisse, but that the retention originated in response to an inquiry from
               a member of the board. Shrader testified also that the initial retention included exploring
               strategic alternatives. Kocourek argues that this information “likely would have caused him
               and others to question the bona fides of the process and whether the [b]oard had been
               involved in the decision not to pursue an IPO.” ACC at ¶ 99. But the IC disclosed that “[a]t
               a meeting with management on September 18, 2006, Credit Suisse reviewed and discussed
               several strategic options and approaches available to BAH, including refinancing BAH with
               debt, conducting a public offering of BAH’s equity and entering into transactions with third-
               party investors or strategic partners.” IC at 25.

       125

               IC at 25-26.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 29 of 49



                                                                                                   29

in connection with the Transaction.126 These opinions were annexed to the IC and referred to

therein.127 Kocourek alleges that the “purpose of including this information in the IC was to convince

BAH’s partner-shareholders that the price being paid by Carlyle was fair and reasonable so that they

would forego exercising their shareholder appraisal rights under Deleware law.”128

               Credit Suisse and Houlihan Lokey based their opinions upon multi-year revenue

projections that had been provided to them by BAH management.129 These projections “assumed

a constant net revenue growth rate of 11% for fiscal years 2010 through 2014 for the government

division. An approximate 11% revenue growth rate over the FY ’08 result also was used for the FY

’09 revenue projection.”130 Kocourek alleges these revenue projections were “artificially (and

materially and intentionally) too low.”131

               In support of this allegation, Kocourek relies on a presentation that Credit Suisse

made to its credit committee on October 30, 2007, urging that Credit Suisse itself loan money to

Carlyle in order to finance the purchase of the government division.132 The presentation contained



       126

               ACC at ¶ 64.
       127

               Id.
       128

               Id.
       129

               Id. at ¶ 65.
       130

               Id.
       131

               Id.
       132

               Id. at ¶¶ 41, 66.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 30 of 49



                                                                                                  30

an estimated purchase price of $3.25 billion based upon an analysis of comparable transactions,133

and allegedly projected a growth rate of 14 percent,134 although the years in question for that

projected growth rate are not entirely clear on the basis of the complaint. Kocourek alleges further

that “in 2007 BAH management had conducted a study that predicted up to 15% growth for fiscal

years 2008 and 2009.”135 Lastly, he claims that “Shrader and the rest of BAH senior management

surely expected revenue to continue to increase at or about 17% annually after the proposed

Transaction.”136

               Kocourek attempts to support his claim that the 11 percent revenue growth rate used

for fiscal years 2009-2014 was intentionally understated also by pointing to earnings reported in the

2010 Registration Statement. He states that “[a]ctual results confirmed that higher estimates were

warranted, as BAH subsequently disclosed growth of 16.9%, 20%, and 17.7% for the fiscal years

ending on March 31 of 2008, 2009 and 2010, respectively.”137

               Finally, Kocourek alleges that the defendants knew the 11 percent revenue projections

to be false because, as a government contractor, “BAH could project its revenues with far more

precision than companies in most other industries,” as such projections were a function of



       133

               Id. at ¶ 42.
       134

               Id. at ¶ 66.
       135

               Id.
       136

               Id.
       137

               Id.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 31 of 49



                                                                                                      31

“government contracts that were carefully planned in advance, and for which government

appropriations were required.”138 In support of this, he references the statement of former BAH

senior vice president Reginald Boudinot, that “BAH could project with pinpoint accuracy the amount

the U.S. government would pay BAH in connection with a contract for the next fiscal year and could

estimate revenue for the year after that with a high degree of accuracy as well.”139 To bolster this

claim, Kocourek notes that the 2010 Registration Statement indicated that revenue increased 20

percent from pro forma 2008 to 2009, and that “revenue was primarily driven by the deployment

during pro forma 2009 of approximately 2,700 net additional consulting staff against funded

backlog.”140

                As an initial matter, the financial projections used in the IC, including the constant

net revenue growth rate of 11 percent for fiscal years 2010 through 2014 for the government division,

were properly identified forward-looking statements. The IC stated that the financial projections

“should not be regarded as an indication that BAH . . . considered, or now considers [the projections]

to be a reliable prediction of future results.”141 It stated further that “there can be no assurance that

the Company’s projections will be realized, and actual results may be materially greater or less than




        138

                Id. at ¶ 67.
        139

                Id.
        140

                Id. at ¶ 68.
        141

                IC at 33.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 32 of 49



                                                                                                        32

those contained in the projections.”142 The IC disclosed also that the projections offered to Carlyle

were different than those utilized in their fairness opinions. It stated:

               “stockholders should note that the projections discussed herein differ from the
               projections provided by the Company to Buyer Parent in connection with its
               evaluation of the Transactions, target performance measures utilized by the Company
               and Buyer Parent in the performance vesting provisions of the Equity Incentive Plan
               of Buyer Parent and the projections to be utilized by the Company and Buyer Parent
               in connection with the financing needed to consummate the Merger. The projections
               referred to in the immediately preceding sentence for the fiscal year ending March
               31, 2009 assume increased projected performance and utilize a 12% constant net
               revenue growth rate for fiscal years 2010 through 2014. These adjustments result in
               an estimated EBITDA for fiscal year 2009 that is $25.2 million greater under these
               projections than the estimated EBITDA set forth below, and due to the use of a
               growth rate greater than the 11% net revenue growth reflected below, this difference
               increases over time.”143

               Kocourek argues that the financial projections contained in the IC are not protected

by the “bespeaks caution” doctrine, notwithstanding the cautionary language, because the defendants

knew they were false.144

               As an initial matter, the projected revenue growth rates were statements of belief or

opinion.145 These statements, therefore, are subject to a separate analysis distinct from that applied

to allegedly misleading statements of pure fact.146 A plaintiff who alleges that a statement of belief


       142

               IC at 32 (emphasis added).
       143

               Id.
       144

               Opp. Br. at 12.
       145

               “[T]hese projections reflect numerous assumptions and estimates as to future events that the
               Company’s management believed were reasonable at the time the projections were
               prepared.” IC at 32.
       146

               See City of Westland, 129 F. Supp. 3d at 68-70.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 33 of 49



                                                                                                           33

or opinion was misleading must plead facts that, if true, would be sufficient to show either: (1) that

the speaker “did not actually hold the stated belief,”147 or (2) in circumstances where the statement

is “reasonably understood to rest on a factual basis that justifies it as accurate,” there are facts that

“call into question the [defendants’] basis for offering the opinion.”148

                Plaintiff fails to plead facts sufficient to: (1) show that the defendants did not believe

that the 11 percent revenue growth rate used for fiscal years 2010-2014, or the approximate 11

percent growth rate for fiscal year 2009 was appropriate, or (2) call into question the bases for those

projections. The alleged higher growth rate projections for fiscal years 2008-2010 referred to in the

complaint were made in 2007, and therefore were based on assumptions outdated at the time the IC

was circulated in May 2008.149

        147

                Id. at 69 (internal quotations omitted).
        148

                Id. at 70; see also Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,
                135 S. Ct. 1318, 1332 (2015) (“The [plaintiff] must identify particular (and material) facts
                going to the basis for the [defendant’s] opinion – facts about the inquiry the [defendant] did
                or did not conduct or the knowledge it did or did not have – whose omission makes the
                opinion statement at issue misleading to a reasonable person reading the statement fairly and
                in context.”).
        149

                A modicum of historical perspective demonstrates the fallacy of plaintiff’s argument that
                revenue projections from October 2007 support the claim that defendants did not believe
                that diminished projections were warranted in May 2008. The same month of the Credit
                Suisse presentation, the Dow Jones Industrial Average (“DJIA”) achieved its peak closing
                price before commencing a 17-month bear market known as the Great Recession. By June
                2008, the DJIA had dropped approximately 20 percent from its October 2007 high.
                https://www.wsj.com/articles/SB121460787893112069?mod=googlenews_wsj.

                Even treated as statements of fact, Kocourek has failed to allege that defendants knew the
                growth rate projections to be false because a plaintiff must allege facts sufficient to show
                that a statement of fact is “false at the time it was made.” City of Westland, 129 F. Supp. 3d
                at 67 (emphasis in original) (internal quotation marks and citation omitted).
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 34 of 49



                                                                                                         34

               Furthermore, the IC identifies that the 11 percent growth rate used for 2010-2014 was

based on the annual business plan for the fiscal year ending March 31, 2009. This business plan was

submitted to the finance committee for review and approval in the final fiscal quarter of 2008 and

then approved by the board.150 Additionally, Kocourek does not allege that any of the defendants saw

the Credit Suisse presentation or was aware of the financial projections it contained. In fact, he

pleads that it was an internal presentation addressing whether Credit Suisse itself should loan money

to Carlyle to finance the Transaction.

               Next, while plaintiff argues that the Registration Statement filed in 2010 showed that

revenue growth rates turned out to be higher for fiscal years 2008-2010 than BAH predicted, this

allegation amounts to nothing more than fraud-by-hindsight.151 The same is true for the allegation

that, based on these later-realized gains, senior management “surely expected revenue to continue

to increase at or about 17% annually after the proposed Transaction.”152

               Lastly, the allegation that the defendants knew that the 11 percent revenue projections

were understated because revenue forecasting could be projected with a high degree of accuracy is

not plausible. The finance committee and board of directors approved the fiscal year 2009 annual

business plan with a revenue growth rate protection of approximately 11 percent (which formed the


       150

               IC at 32.
       151

               See Novak, 216 F.3d at 309 (stating that the Second Circuit has “refused to allow plaintiffs
               to proceed with allegations of ‘fraud by hindsight’” (quoting Stevelman v. Alias Research
               Inc., 174 F.3d 79, 85 (2d Cir. 1999))); Hall v. The Children’s Place Retail Stores, Inc., 580
               F. Supp. 2d 212, 228-29 (S.D.N.Y. 2008) (indicating that a plaintiff cannot satisfy the
               requirement that he or she plead false or misleading statements with particularity if the
               complaint pleads “fraud by hindsight”).
       152

               ACC at ¶ 66.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 35 of 49



                                                                                                 35

basis of the 2010-2014 revenue projections). Kocourek does not allege that the board or the finance

committee was complicit in understating the revenue projections. It is therefore inexplicable how

the board and the finance committee could approve a business plan with understated revenue

projections if such figures were capable of the precise estimation claimed by Kocourek.



       c.      Alleged Understatement of the Value of the Transaction to Carlyle by a Material
               Sum

               Kocourek alleges that “BAH had significant option-related obligations to its

employees which generated a valuable tax deduction for BAH and any acquirer” which were not

disclosed in the IC.153 He claims that a combination of cashed-out stock options and certain

payments pursuant to an employee compensation program qualified as tax-deductible expenses.154

The settlement of these obligations allegedly generated approximately $800 million in tax deductions

which “would have had a value as a deferred tax asset of $325 million up front and an additional $58

million later.”155 Kocourek claims that “only a few BAH partners were aware of the value of these

deductions, including, upon information and belief, Swenson as CFO,” but that the class members

were not.156

               Kocourek alleges further that “the IC reference[d] the contemplated compensation



       153

               Id. at ¶ 75.
       154

               Id.
       155

               Id. at ¶ 79.
       156

               Id. at ¶ 80.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 36 of 49



                                                                                                   36

deduction arising from the stock option payments,” stating that “BAH had petitioned the IRS for

rulings concerning the manner in which settlement of the shadow stock obligation would be treated

under certain tax regulations.”157 Inclusion of this select tax information allegedly indicated “that

careful study had been given to the impact of the deductions” but that “[d]espite this, no disclosure

was made to BAH partners concerning the magnitude of this aspect of consideration.”158 At bottom,

Kocourek argues that the defendants knew that the mechanics of the Transaction would produce

material tax deductions, yet the value of this tax asset was not disclosed.159 But Kocourek’s

argument has several infirmities.

                 First, he alleges a material omission, but does not plead any statement that was

rendered misleading by failing to include the information he references. Kocourek claims that

discussion of the IRS tax rulings “indicated that careful study had been given to the impact of the

deductions.” But those rulings, as alleged, dealt with the reduction of the sale price resulting from

the settlement of the shadow stock obligations under certain tax regulations. The IC did not purport

to expound on the overall potential tax deductions that Carlyle, or any other acquirer, could claim

in the future.

                 Where there is no insider trading or affirmative disclosure obligation, disclosure is

required only when necessary to make statements contemporaneously or previously made not




        157

                 Id.
        158

                 Id.
        159

                 Id. at ¶ 82.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 37 of 49



                                                                                                       37

misleading.160 It is not required to disclose all facts that “would be interesting” in relation to a

disclosed fact.161 It does not also automatically render statements of fact on a certain topic

misleading due to the omission of another fact concerning the same topic.162

               Second, the information that was disclosed regarding the IRS tax ruling, if it was

material at all to the partners voting for the transaction, would have been so because it dealt with

impacts on the price that would be paid by a potential buyer, which in turn corresponded with the

valuation of shares. The alleged future tax deductions to Carlyle, on the other hand, would have been

available to any future buyer.

               Third, Kocourek pleads, on information and belief, that Swenson and potentially

others were aware of the value of these deductions. But he alleges no facts in support of this belief.

It therefore amounts to an unsupported allegation that is impermissible under the PSLRA.

               Kocourek argues that In re Scottish Re Group Securities Litigation163 lends support

for the argument that known tax issues that have a meaningful impact on the value of the transaction

must be disclosed.164 But that case offers no help. It discussed a specific instance in which the court

found that a complaint alleged adequately that the value of a company had been overstated by not


       160

               In re Rockwell Medical, Inc. Sec. Litig., No. 16-cv-1691 (RJS), 2018 WL 1725553, at *10
               (S.D.N.Y. Mar. 30, 2018).
       161

               Id. (quoting In re Bristol Myers Squibb Co. Sec. Litig., 586 F. Supp. 2d 148, 160 (S.D.N.Y.
               2008)).
       162

               In re Rockwell Medical, 2018 WL 1725553, at *10-11.
       163

               524 F. Supp. 2d 370 (S.D.N.Y. 2007).
       164

               Opp. Br. at 13-14.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 38 of 49



                                                                                                     38

disclosing that a tax benefit would be eliminated in a future transaction.165 First, as discussed above,

Kocourek does not allege facts sufficient to warrant the belief that Swenson or any other defendant

knew the value of the future deductions. But more fundamentally, whatever the potential value of

these deductions, they would have been available to any potential buyer.



        d.      The Alleged Omission of Material Conflicts of Interest

                Kocourek alleges that the IC addressed conflicts of interest relating to the

Transaction, “but limits that discussion to the differing interests of Commercial Division partners

versus the Government Division partners.”166 He alleges that the IC omitted mention of the “conflict

of interest of BAH management with respect to strategic versus financial buyers” and “the ability

of Shrader and his allies to prevent a sale to a strategic buyer.”167 Furthermore, Kocourek alleges that

“[t]he IC failed to disclose that Senior officers of the Commercial Division requested that separate

representation be procured to represent the conflicting interests of the Commercial and Government

partners, and they requested that a reputable financial advisor such as Goldman Sachs or Morgan

Stanley be engaged” but “[t]heir request was denied.”168

                Kocourek claims also that BAH management elected to “paper over” the conflict by

creating a “deal team” which touted the involvement of Mr. Bertone—a commercial division partner

        165

                524 F. Supp. 2d at 393-94.
        166

                ACC at ¶ 87.
        167

                Id.
        168

                Id. at ¶ 89.
       Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 39 of 49



                                                                                                    39

—“in an effort to cloak the group in credibility despite it being largely dominated by partners from

the government division.”169 No disclosure was made, however, that “Bertone opted to rollover his

shares and [] remained a shareholder in the Government Division” and that, consequently, the “only

Commercial Division partner member on the Deal Team [] invested in the Carlyle transaction

alongside Carlyle.”170 Kocourek claims that the “Commercial Division partners relied on these

misstatements and omissions in concluding that their interests had been adequately represented in

connection with the consideration of alternative transactions, when in fact they had not been.”171

               The allegations relating to omitted material conflicts of interest are confusing and

contradictory. Kocourek claims that the IC should have disclosed that senior officers of the

commercial division requested that separate advisors be procured to represent the conflicting

interests of the commercial and government partners, and that they requested a reputable financial

advisor such as Goldman Sachs or Morgan Stanley be engaged.

               As an initial matter, it is not disputed that a reputable financial advisor— Houlihan

Lokey—was retained to represent the interests of the commercial division partners.172



       169

               Id. at ¶ 90.
       170

               Id. at ¶ 91.
       171

               Id. at ¶ 92.
       172

               ACC at ¶ 64; IC at 27.

               Houlihan Lokey’s website reports that it is ranked as the No. 1 M&A advisor for all U.S.
               transactions, the No. 1 global restructuring advisor, and the No. 1 global M&A fairness
               opinion advisor over the past 20 years, according to Thomson Reuters.
               https://www.hl.com/about-us/international/UK/
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 40 of 49



                                                                                                           40

                It is undisputed also that significant attention was placed on the potential conflicts

between commercial and government partners.173 Plaintiff appears to argue that a firm “such as

Goldman Sachs or Morgan Stanley” would have offered “a more sophisticated opinion than the one

they were given” by Houlihan Lokey.174 But they offer no explanation for why the Houlihan Lokey

opinion was deficient, how a different opinion would have been “more sophisticated,” or what

metrics could be used to ascertain whether Houlihan Lokey was sufficiently reputable to satisfy the

alleged request of the un-named senior commercial partners in question.

                To the extent Kocourek argues that the IC should have disclosed that senior

management would continue to serve in their roles post-Transaction, or that Bertrand intended

voluntarily to roll-over shares into Buyer Parent, it fails also. As discussed above, the ability of

commercial partners to roll-over shares was a known and disclosed feature of the Transaction.

Furthermore, there is no allegation that Bertrand knew at the time the IC was released that he would

do so. Finally, the continued management of BAH by government partners was made clear in the

IC. In fact, it was a central feature of the Transaction.175

                As previously discussed, disclosure of omitted information is required only when


        173

                See, e.g., IC at 44. (“The Board of Directors focused, in particular, on potential conflicting
                interests between Government Partners and Commercial Partners . . . With respect to the
                different perspectives of Government Partners and Commercial Partners on the Transaction
                Agreements and other post-closing commercial arrangements to be entered into in
                connection with the Transactions, the Board of Directors noted that separate teams of
                Government Partners and Commercial Partners were involved in detailed and extensive
                negotiations with respect to these arrangements and that these teams were satisfied with the
                results of those negotiations.”)
        174

                Opp. Br. at 15.
        175

                See IC at 23, 44.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 41 of 49



                                                                                                   41

necessary to make statements contemporaneously or previously made not misleading. None of the

information allegedly omitted from the IC makes the conflicts information that was disclosed

misleading.



IV.    Damages

               Persons pursuing Exchange Act claims are prohibited from recovering an amount “in

excess . . . of actual damages,”176 which is “the difference between the fair value of all that the

[plaintiff] received and the fair value of what he would have received had there been no fraudulent

conduct.”177

               Defendants argue that Kocourek has not suffered cognizable damages owing to the

fact that, as a result of the Transaction, he exchanged his BAH shares for significantly more than he

would have received had the Transaction not occurred. Kocourek retired in April 2007. BAH

therefore was entitled to buy back his shares in April 2009 at the prevailing book-value, which would

have been a fraction of the nearly $21 million he received in the Transaction.178 Kocourek readily

concedes that it is “not in dispute” that he “realized gains from the Carlyle transaction.”179



       176

               15. U.S.C. § 78bb(a)(1).
       177

               Acticon Ag v. China N.E. Petroleum Holdings Ltd., 692 F.3d 34, 38 (2d Cir. 2012 (citing
               Affiliated Ute Citizens v. U.S., 406 U.S. 128 (1972).
       178

               The Court explained in a previous opinion that the price Kocourek received in the
               Transaction for his BAH shares was more than four times the amount of their book-value.
               Boudinot, 2012 WL 489215, at *2.
       179

               Opp Br. at 22.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 42 of 49



                                                                                                  42

               Kocourek argues that defendants’ fraud caused him and the putative class to suffer

damages in three ways: (1) by causing him to receive less consideration than his BAH shares were

worth, (2) by causing him to forego their appraisal rights under Delaware law, (3) and by causing him

to forego the opportunity to roll-over his shares in the government business.180 We address these

arguments in turn.



       a.      The Actual Value of the BAH Shares

               Defendants argue that Kocourek’s principal theory of damages requires impermissible

speculation under the benefit-of-the-bargain doctrine.181 In support of this position, they cite to

Barrows v Forest Labs, Inc.182 for the proposition that benefit-of-the-bargain damages “must be

based on the bargain that was actually struck, not on a bargain whose terms must be supplied by

hypothesis about what the parties would have done if the circumstances surrounding their transaction

had been different.”183 They claim that Barrows forecloses speculation into what a strategic buyer

would have paid for the government division in 2008 or the price that it would have fetched had an

IPO been pursued in 2008 absent the alleged fraudulent conduct of the defendants in foreclosing

those options of sale.




       180

               Id.; ACC at ¶ 10.
       181

               Brief at 7-8.
       182

               742 F.2d 54 (2d Cir. 1984).
       183

               Id. at 60.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 43 of 49



                                                                                                    43

               Kocourek argues that Tracinda Corp. v. DaimlerChrysler AG184 is a “useful analogue”

in assessing whether the damages they allege can survive a motion to dismiss.185 In that case,

plaintiffs exchanged their Chrysler shares in what was purported to be a “merger of equals.”186 It was

revealed after the transaction, however, that Chrysler would be treated instead as a division of the

combined entity. This fact allegedly was known beforehand and concealed from the Chrysler

shareholders to secure their votes in favor of the deal. The court noted that the

               “proper characterization of the transaction that occurred is precisely one of the issues
               in this case. Plaintiffs allege that the transaction was not a ‘merger of equals’ but
               actually a take-over, and had Defendants revealed the allegedly true nature of the
               transaction as a take-over, Plaintiffs would have sought and perhaps more
               importantly, Defendants may have been willing to pay, a higher acquisition
               premium.”187

               But the court explained also why the case was distinguishable from Barrows, and

demonstrated why Kocourek’s argument is unsupportable:

               “Barrows is distinguishable from this case . . . because Plaintiffs are not relying on
               a bargain whose terms must be supplied by hypotheses, but on the transaction that
               actually occurred. Plaintiffs’ allegation is that the transaction that occurred was
               billed as something other than it actually was to conceal its true nature. In other
               words, the transaction was a wolf in sheep’s clothing.”188

In other words, Tracinda did not concern speculation into a different transaction that could have been



       184

               197 F. Supp. 2d 42 (D. Del. 2002).
       185

               Opp. Br. at 24.
       186

               Tracinda Corp.,197 F. Supp. 2d at 50.
       187

               Id. at 68.
       188

               Id. at fn. 12 (emphasis added) (internal quotations omitted).
       Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 44 of 49



                                                                                                 44

reached with another buyer, but the appropriate price that should have been paid for Chrysler had

the same transaction been revealed for what it was at the time. Kocourek, on the other hand, rests

his claims on hypothesis about what a strategic buyer would have paid in a different transaction, or

the price that could have been fetched in a non-existent IPO in 2008. This is precisely what Barrows

forbids in stating that damages must be based on “the bargain that was actually struck.”189



       b.      Appraisal Rights

               The IC explained that “[i]f the Merger is consummated, holders of shares of BAH

common stock who do not vote in favor of the adoption of the Merger Agreement and who properly

demand appraisal of their shares will be entitled to appraisal rights in connection with the Merger

under Section 262 of the DGCL.”190

               Kocourek’s next theory of damages is that he would have exercised his appraisal

rights, but for defendants’ fraud, and received the “true” value of his shares. Kocourek’s theory of

damages fails because it misapprehends the nature of the Transaction and is inconsistent with other

allegations in the ACC. Appraisal was available only if the Transaction was approved and only for

those who did not vote in favor of it. Had the class members voted against the Transaction, it would

not have been approved. Approval required the affirmative vote of at least 75 percent shares of

outstanding common stock.191 The cover letter to the IC explained that “approximately two-thirds


       189

               Barrows, 742 F.2d at 60.
       190

               IC at 134.
       191

               IC at 17.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 45 of 49



                                                                                                     45

of the issued and outstanding capital stock of BAH is owned by partners primarily engaged in the

Commercial Business.”192 Kocourek pleaded that “BAH shareholders in the Commercial Division

had far more voting shares than members of the Government Division . . .”193 In other words,

approval of the Transaction required the affirmative vote of a substantial portion of putative class

members. But a class member voting in favor of the Transaction would not have been entitled to

appraisal rights.

                These features of the Transaction are fatal to Kocourek’s appraisal theory of damages

because he goes on to allege that “[h]ad Plaintiff and the members of the Class have [sic] known the

truth, they would not have agreed to tender or vote their shares for the consideration offered [] and

would not have received the low price that was paid.”194 Accepting that allegation as true, as we are

obligated to do when considering a motion to dismiss, we are left with the inescapable result that had

defendants’ alleged fraud been known, the Transaction would have been voted-down. Consequently,

there would have been no appraisal rights to which Kocourek or any other class member could have

availed themselves.



        c.      Rollover of Shares

                Kocourek alleges also that he would have decided to roll-over his shares into Buyer

Parent and shared in the upside of the sale to Carlyle, but for defendants’ fraud in concealing the true


        192

                DI 117-2 at ECF 2.
        193

                ACC at ¶ 102.
        194

                Id. at ¶ 150.
       Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 46 of 49



                                                                                                 46

value of the government business.195

               Kocourek is under a fundamental misconception on the pivotal question of whether,

as a retired partner, he would have been entitled to roll-over shares based on the terms of the

Transaction.

               As explained previously, Kocourek retired as a partner within the commercial division

in April 2007. However, he remained a BAH security holder throughout the duration of the class

period because two years had not yet elapsed since the date of his retirement. Nevertheless, the IC

explained that commercial partners could elect to exchange “certain Company Shares for non-voting

stock of Buyer Parent” through “Discretionary Rolling Stockholder Exchange Agreements,” as that

term is defined in the Merger Agreement.196 That term means “the exchange agreements entered into

by and between Buyer Parent, on the one hand, and the Discretionary Rolling Stockholders, on the

other hand, pursuant to Section 8.9 [of the Merger Agreement].”197 “Discretionary Rolling

Stockholders,” in turn, is defined as “all Company Stockholders [] who hold Company Common

Shares and have executed and delivered an Exchange Agreement in accordance with Section

8.9(b).”198 Finally, “Company Common Shares” is defined as “shares of Common Stock of the

Company, par value $0.25 per share.”199 Whether Kocourek was eligible, therefore, to roll-over


       195

               See Opp. Br. at 25-26.
       196

               IC at 2.
       197

               DI 117-2 at ECF 161.
       198

               Id.
       199

               Id. at ECF 159.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 47 of 49



                                                                                                   47

shares into Buyer Parent is a function of whether he was a holder of “Company Common Shares,”

as defined by the Merger Agreement, during the period of exchange.

               Paragraph 8 of the BAH SRP provided that, within 90 days following a partner’s date

of retirement, the retiring partner shall deposit and BAH shall convert “all shares of Common Stock

[held in the partner’s name] to an equal number of shares of Class A Non-Voting Common Stock.”200

The BAH SRP defined “Common Stock” as “shares of the Company’s Common Stock, $.25 par

value,” as distinguished from “Class A Non-Voting Common Stock,” which was not included in the

definition of “Common Stock.201 Kocourek therefore would not have been a holder of “Common

Stock” during the time in which some BAH personnel would have been eligible to roll-over voting

shares in the Transaction because he previously would have been required to exchange his voting

shares¯his Common Stock, $.25 par value¯for Class A Non-Voting Common Stock, no later than

July 1, 2007 (90 days following his retirement), in accordance with the terms of the SRP. Indeed,

in the first consolidated complaint, Kocourek effectively admitted that this had occurred when he

alleged that a revision to the SRP in 2000 eliminated the ability of retired partners to vote and that

“Kocourek and other retired Stock Pension Plan participants could not vote their stock.”202 He




       200

               DI 22-2 at ¶ 8.
       201

               Id. at ¶¶ 1(c) and (e).

               The IC elsewhere defined “Common Stock” as “Company Class A Common Stock,” as
               distinguished from “Company Class A Non-Voting Common Stock,” which does not alter
               the analysis. See IC at 2.
       202

               CC at ¶¶ 17, 63.
        Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 48 of 49



                                                                                                          48

therefore would have been ineligible to roll-over his shares.203 Accordingly, Kocourek has failed

adequately to plead damages on a theory that he would have rolled-over shares in the Transaction

had he known of defendants’ allegedly fraudulent conduct.



V.     Section 20(a) Claims

               Section 20(a) imposes joint and several liability on control persons for underlying

violations of the Exchange Act.204 To state a claim under Section 20(a), a plaintiff must allege both

a primary violation of the Exchange Act and the defendant’s control over the primary violator.205

Plaintiff has failed to allege a primary violation of the Exchange Act, and therefore, his claims under

Section 20(a) are dismissed.206



VI.    Section 14(e) Claims

               Kocourek alleges that the Transaction qualified as a tender offer because

misstatements in the IC were “reasonably calculated to result in the procurement of tenders from

BAH shareholders in favor of Caryle’s offer to purchase BAH for a price of approximately $763 per




       203

               This accords with the description in the IC that “Commercial Partners holding voting stock
               were being given a limited ability to participate in the roll-over of equity at the same price
               as the Government Partners.” IC at 44 (emphasis added).
       204

               See 15 U.S.C. § 78t.
       205

               City of Westland, 129 F. Supp. 3d at 87.
       206

               See id.
         Case 1:09-cv-10163-LAK Document 122 Filed 06/12/19 Page 49 of 49



                                                                                                     49

share."207 This claim fails because the Transaction was not a tender offer. Section14(e) therefore

is inapplicable. "[S]tate and federal law clearly treat mergers as distinct from tender offers,"208 and

unlike in the tender offer context, the Transaction required the affirmative vote ofBAH shareholders.




                                               Conclusion

               For the foregoing reasons, the Court grants defendants' motion to dismiss in its

entirety.2°9 The Clerk shall enter judgment and close the case.

               SO ORDERED.

Dated:         June 12, 2019




         207

               ACC at, 159; Reply Br. at 32.
         208

               Kramer v. Time Warner, Inc., 937 F.2d 767, 779 (2d Cir. 1991).
         209

               Because Kocourek has failed to allege adequately a material misrepresentation/omission or
               damages, we need not discuss whether he has pleaded sufficiently scienter.

               Additionally, because Kocourek's individual claims fail we do not address defendants'
               argument that the class claims are time-barred.
